Citation Nr: 1747040	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-31 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.  

2.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.  

3.  Entitlement to a rating in excess of 10 percent for right (major) upper extremity peripheral neuropathy.  

4.  Entitlement to a rating in excess of 10 percent for left (minor) upper extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to July 1970.  

These matters come to the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in May 2016 and a transcript of the hearing has been associated with the claims file.  

The Veteran's claims on appeal were previously remanded by the Board in September 2016 for additional development.  As the previously requested development has been completed, the matters are properly returned to the Board for further adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Electromyography (EMG) testing of the upper extremities on August 12, 2014, revealed moderate peripheral neuropathy in the bilateral upper extremities.  

2.  Prior to June 14, 2016, the Veteran's bilateral upper and lower extremity peripheral neuropathy were manifested subjective complaints of mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness; objective findings include intact sensation and full motor strength in all extremities.  

3.  Since June 14, 2016, the Veteran's bilateral upper and lower extremity peripheral neuropathy have been manifested subjective complaints of numbness and decreased sensation; objective findings include diminished reflexes in the upper and lower extremities, with significant diabetic peripheral sensory neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no more, for right lower extremity peripheral neuropathy have been met since June 14, 2016.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.26, 4.124a, Diagnostic Code (DC) 8520 (2017).  

2.  The criteria for a 40 percent rating, but no more, for left lower extremity peripheral neuropathy have been met since June 14, 2016.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.26, 4.124a, DC 8520 (2017).  

3.  The criteria for a 30 percent rating for right upper extremity peripheral neuropathy have been met since August 12, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.26, 4.124a, DC 8515 (2017).  

4.  The criteria for a 20 percent rating for left upper extremity peripheral neuropathy have been met since August 12, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.26, 4.124a, DC 8515 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's right and left lower extremity peripheral neuropathy are each currently rated as 20 percent disabling from August 12, 2010, under DC 8521, concerning paralysis of the popliteal (common peroneal) nerve. Despite the previously-assigned rating pursuant to DC 8521, based upon the objective findings of the February 2012 VA examination (which documents impairment of the sciatic nerve rather than the popliteal (common peroneal) nerve), the lower extremity peripheral neuropathy is most appropriately rated under DC 8520, which specifically contemplates paralysis of the sciatic nerve.  

Pursuant to DC 8520, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve, a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve, a 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy, and a maximum schedular 80 percent rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

Similarly, the Veteran's right and left upper extremity peripheral neuropathy are each currently rated as 10 percent disabling from October 6, 2008, under DC 8515, concerning paralysis of the median nerve.  Pursuant to DC 8515, mild incomplete paralysis on both the minor and major sides warrants a 10 percent rating, moderate incomplete paralysis on the minor side warrants a 20 percent rating while moderate incomplete paralysis on the major side warrants a 30 percent rating, and severe incomplete paralysis on the minor side warrants a 40 percent rating while severe incomplete paralysis on the major side warrants a 50 percent rating.  

A maximum schedular 60 percent rating is warranted for complete paralysis of the median nerve on the minor side while a maximum schedular 70 percent rating is warranted for complete paralysis of the median nerve on the major side; complete paralysis of the median nerve contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscle of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened; and pain with trophic disturbances.

The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor.

When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  38 C.F.R. § 4.26.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Following a review of the record, after resolving reasonable doubt in favor of the Veteran, the evidence supports a finding that 20 percent and 30 percent ratings are warranted for the left and right upper extremity peripheral neuropathy, respectively, from August 12, 2014, and 40 percent ratings are warranted for the bilateral lower extremity peripheral neuropathy from June 14, 2016.  

Specifically, in a February 2012 VA peripheral nerves examination, the Veteran reported relevant symptoms of peripheral neuropathy no worse than mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in his bilateral upper and lower extremities.  Following physical examination, the examiner concluded that the Veteran's condition resulted in mild incomplete paralysis of the median nerve in his bilateral upper extremities and mild paralysis of the sciatic nerve in his bilateral lower extremities.  

Subsequent VA treatment records from August 2012 document the Veteran's complaints of decreased sensation in his upper and lower extremities; however, upon physical examination, sensation was intact and motor strength was full in all extremities.  Notably, VA treatment records document that he underwent diagnostic EMG testing of his upper extremities on August 12, 2014, which ultimately revealed moderate peripheral neuropathy in his bilateral upper extremities.  

Such findings warrant increased 20 percent and 30 percent ratings for the Veteran's left (minor) and right (major) upper extremity peripheral neuropathy, respectively.  However, such findings do not warrant related increased ratings for the bilateral lower extremity peripheral neuropathy, as the August 2014 EMG testing did not contain findings regarding the lower extremities.  

Although the Veteran continued to complain of worsening symptoms in his lower extremities, VA treatment records from April 2014 and April 2015 document podiatry visits wherein examination of his bilateral feet and lower extremities revealed intact sensation at all points bilaterally.  

During the May 2016 Board hearing, the Veteran testified that his symptoms had worsened and warranted increased ratings.  Notably, he reported that he was scheduled for a VA neurology consultation in June 2016.  Thereafter, the Board remanded these matters in order to obtain the resulting records from the June 2016 neurology consultation, as well as the additional relevant VA treatment records.  

Significantly, a review of such VA treatment records documents that the June 14, 2016, neurology consultation and physical examination of the Veteran's extremities revealed numbness, decreased sensation, and diminished reflexes in the upper and lower extremities, with significant diabetic peripheral sensory neuropathy.  After consideration of such evidence, and resolving any reasonable doubt in his favor, the evidence supports a finding that increased 40 percent ratings are warranted for moderately severe incomplete paralysis of the sciatic nerve of the bilateral lower extremity peripheral neuropathy from June 14, 2016.  

However, the preponderance of evidence of record does not document that the Veteran's bilateral upper extremity peripheral neuropathy resulted in worse than mild incomplete paralysis of the median nerve prior to August 12, 2014, or that his bilateral lower extremity peripheral neuropathy resulted in worse than moderate incomplete paralysis of the sciatic nerve prior to June 14, 2016, so earlier effective dates are not warranted for the increased ratings.  

Similarly, the preponderance of evidence does not document that the Veteran's bilateral upper extremity peripheral neuropathy has resulted in worse than moderate incomplete paralysis of the median nerve or that his bilateral lower extremity peripheral neuropathy has resulted in worse than moderately severe incomplete paralysis of the sciatic nerve for any period on appeal; as such, increased ratings in excess of 20 and 30 percent for bilateral upper extremity peripheral neuropathy and in excess of 40 percent for bilateral lower extremity peripheral neuropathy are not warranted.  

The Board has considered the Veteran's ongoing and consistent statements regarding his increasingly severe symptoms of bilateral upper and lower extremity peripheral neuropathy.  Indeed, his reports regarding his observable symptoms are probative evidence, see Layno v. Brown, 6 Vet. App. 465 (1994); however, the Board affords the most probative weight to the objective findings resulting from physical examinations as documented within VA treatment records and VA examination reports as discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule.  After resolving any reasonable doubt in favor of the Veteran, 20 percent and 30 percent ratings, but no higher, are warranted for the left and right upper extremity peripheral neuropathy, respectively, from August 12, 2014, but no sooner.  Similarly, 40 percent ratings, but no higher, are warranted for the bilateral lower extremity peripheral neuropathy from June 14, 2016, but no sooner.  

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

A 40 percent rating, but no more, for right lower extremity peripheral neuropathy is granted from June 14, 2016.  

An increased 40 percent rating for left lower extremity peripheral neuropathy is granted from June 14, 2016, but no sooner.  

An increased 30 percent rating for right upper extremity peripheral neuropathy is granted from August 12, 2014, but no sooner.  

An increased 20 percent rating for left upper extremity peripheral neuropathy is granted from August 12, 2014, but no sooner.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


